Dismissed and Memorandum Opinion filed March 28, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01149-CV

                         CICERO MORRIS, Appellant
                                        V.

                  NEW CHOICE BUILDERS, INC., Appellee

                 On Appeal from the Co Civil Ct at Law No 2
                           Harris County, Texas
                       Trial Court Cause No. 997400

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed July 23, 2012. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On February 7, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                        2